Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Following the applicant’s amendments to the claims filed 10/22/2021 the best available art remains the door latching system taught by Michatek (DE 202012005738 U1).  Michatek teaches a similar push to open/signal to open latching system including many similar features and a similar structure to the applicant’s invention.  However, Michatek fails to teach a pivoting toggle connected to a locking slide.  It would have been obvious to one of ordinary skill in the art to modify Michatek’s invention with the latching system of Parent (US 20060208502 A1) to incorporate a controller and a locking slide, however there is no motivation to incorporate a pivoting toggle to the locking slide of Parent’s invention.  The locking slide operates to lock and unlock the latch without the use of a pivoting toggle therefore there would be no motivation to modify the locking slide in order to incorporate it.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675